Caysea Contr. Corp. v Massa Constr., Inc. (2017 NY Slip Op 06741)





Caysea Contr. Corp. v Massa Constr., Inc.


2017 NY Slip Op 06741


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


956 CA 16-02275

[*1]CAYSEA CONTRACTING CORP., PLAINTIFF-RESPONDENT,
vMASSA CONSTRUCTION, INC., DEFENDANT-APPELLANT, INTERNATIONAL FIDELITY INSURANCE, AND DUNDEE CENTRAL SCHOOL DISTRICT, DEFENDANTS.


SHEATS & BAILEY, PLLC, BREWERTON (JASON B. BAILEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (MARK C. DAVIS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Ontario County (Matthew A. Rosenbaum, J.), entered October 3, 2016. The order denied the motion of defendants Massa Construction, Inc., and International Fidelity Insurance seeking to dismiss plaintiff's complaint as against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We write only to note that defendant International Fidelity Insurance did not take an appeal from the order (see CPLR 5515 [1]) and, therefore, any contentions raised by it are beyond our review (see Hecht v City of New York, 60 NY2d 57, 61; Matter of Sheldon v Jaroszynski, 142 AD3d 762, 762-763).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court